DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 19-23, drawn to a fastening method.
Group II, claim(s) 5-9, 11, 13, 15 and 17, drawn to a fastening apparatus.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1: embodiment wherein an intermediate piece comprises a first head part and a shaft part (Claims 1, 5, 13, 19, 20)
Species A2: embodiment wherein a first head part is formed by induction heating a shaft body and plastically deforming the heated shaft body while the heated shaft body is no inserted through the through holes of each of the workpieces (Claims 2, 6, 15, 21)
Species A3: embodiment wherein a first head part is formed by induction heating a shaft body and plastically deforming the heated shaft body while the heated shaft body is inserted through the through holes of each of the workpieces. (Claims 3, 7, 8, 17, 22)
Species A4: embodiment wherein a first head part and a second head part are formed at the same time. (Claims 4, 9, 11, 23)

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a plurality of workpieces, each having a through hole formed therein, using a fastener made of a thermoplastic polymer reinforced with carbon fibers and extending in an axial direction, a high-frequency induction coil configured to inductively heat the fastener in a noncontacting state by generating magnetic field lines that induce eddy currents in the carbon fibers, a fastener-forming die configured to plastically deform the heated fastener to form a head part on an axial end of the fastener, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rainville et al. (U.S. Patent No. 5,361,483) in view of Matsugishi (JP2002067159).  Rainville teaches a plurality of workpieces (36, 38), each having a through hole (34) formed therein, using a fastener (10) made of a thermoplastic polymer reinforced with carbon fibers (Col. 4, lines 30-35) and extending in an axial direction, a fastener-forming die (63 & 67) configured to plastically deform the heated fastener to form a head part on an axial end of the fastener (Col. 6, lines 5-9).  Rainville does not explicitly teach a high-frequency induction coil configured to inductively heat the fastener in a noncontacting state by generating magnetic field lines that induce eddy .
Examiner notes that “configured to inductively heat the shaft part of the intermediate piece in a noncontacting state by generating magnetic field lines that induce eddy current in the carbon fibers” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the induction heater of Matsugishi is clearly capable of performing the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1/4/2022